Title: From James Madison to William Short, 8 September 1808
From: Madison, James
To: Short, William



Sir
Dept of State  Sepr. 8th. 1808.

The President having thought it expedient for the interest of the United States that a Minister Plenipoy. should be sent to the Emperor of Russia, he is desirous of availing them of your services on the occasion.  You will accordingly herewith receive a Commission and a Letter of Credence to the Emperor.
You will see in the latter, a copy of which is furnished, the general purpose of your mission.  It has been invited by the Friendship not to say the partiality of the Emperor towards the United States expressed in Letters from him to the President, as well as otherwise manifested; by suggestions thro: official channels that such a Mission would be agreeable to him; by the occasion presented in the notification to the United States as a neutral Nation, of the late War into which his Imperial Majesty has entered; lastly by the liberal principles and Policy entertained by him with respect to the rights of the Sea and by the influence which the high Station of Russia and her peculiar bearing on the predominant Powers of Europe, must have on questions of universal interest, not only incident to the course of the War, but which may enter into the discussions and arrangements for terminating it.
It will be your duty therefore to cultivate the good dispositions of the Emperor on every point interesting to the United States, by assuring him of their sensibility to all the marks of his Friendship, and of the value they place on it: by explaining to him the pacific and just principles which form the basis of their policy; by tracing the conformity of the rules of public Law between the belligerents and neutrals recognised by the United States, to those maintained by His Imperial Majesty, as far as this conformity may extend, and by pointing out the true grounds on which variations in those of the United States, may rest.  You will be enabled to enter into these explanations, by the documents communicated from time to time to Congress: copies of which you will possess, and by the accompanying Copy of a Letter of the 14th. March 1806, a Copy of which was transmitted to our Consul at St Petersburg.
It being impossible to know what the future conduct of the belligerent Powers may be towards Neutrals, or to foresee what particular policy in relation to this Continent, may find its way into a general pacification, it cannot be unimportant, to have in a Party so powerful and influential as Russia, a good will and wakeful attention to the just rights and interests of the United States as these may be involved in the course of events.  To secure this advantage being the primary object of your Mission, these general instructions will for the present be sufficient.
As there may however be a desire on the part of the Emperor, to enter into explanatory or declaratory stipulations on points affecting the relations of belligerent with Neutral Powers, or into Conventional regulations for the Commerce between the two Countries, an early opportunity will be taken to forward such further instructions as will explain the views of the President in those respects.
In the mean time you will let the Russian Government understand that the existing Laws of the United States, which place Russia on the footing of the most favored Nation, entitle their Citizens to a correspondent footing in the Commerce of that Empire; and it will be proper for you, availing yourself of the information and experience of Mr Harris, to promote such changes in existing regulations, as may have that tendency, or be otherwise favorable to the Commerce of the United States.
You will find no difficulty in presenting the Embargo in the lights, which will satisfy His Imperial Majesty that it was prescribed by the circumstances in which the Commerce of the United States was placed by the destructive Edicts of Great Britain and France: and that as the efficacy of the measure would be frustrated by exceptions in reference to more just and friendly Nations, they could not be made even in behalf of our Commerce with Russia, who is seen with satisfaction, to have avoided those belligerent examples by limiting her retaliating decree of the 10th. April 1808 to cases within the uncontested authority of every Nation.  Whether in this limited interdiction His Imperial Majesty has consulted the best interests of his Subjects as well as exercised no more than a rightful authority, is a question which it belongs to himself alone to decide.
As it will best consist with other public arrangements that you pass thro France on your way to St Petersburg, the Dispatches for our Minister at Paris will be committed to your charge.  They will inform him of your destination, leaving to yourself the more particular disclosures which it may be useful for him to receive.  As the relations which may then subsist between that Country and Russia cannot now be known, it will rest with your own discrition enlightened by information on the spot, to regulate the degree of reserve as to your Mission, by the use which the French Government might be likely to make of any knowledge gained on the subject.  Our Minister in London, will also be made acquainted with your Mission, and instructed to observe a like course with respect to the British Government.
You will find at St. Petersburg in the Character of Consul of the United States Mr. Levett Harris, who is considered as standing well there, and has received more than ordinary marks of attention even from the Emperor himself.  I recommend him to your regard, confiding that he will merit it, and that his good dispositions and acquired information will be useful to you.  A Letter which I have written to him is herewith inclosed, as also Copies of his late Letters to this Dept. and of certain Communications from the Russian Government made thro him.  I leave the Letter to be sealed after your perusal of it.  In attending to the communication relative to Sweden, you will of course restrict yourself to expressions of mere amity and civility.  The tenor of your observations on the ordinance relating to trade between Russian and British Ports, is suggested by those in the above paragraph.
The President will expect from you the most exact and ample communications, for which opportunities may be found.  The Cypher with which you are furnished, being the same with that of our Minister in London, you will be able to correspond confidentially with him, as far as may be useful.  You will do well, to obtain at Paris, a Copy of Genl Armstrongs Cypher also, for the like purpose.  The advantage of corresponding with those Ministers, in Cyphers known to this Dept, is that in their transmitting hither, information received from you, the labor and delay of translating it into another Cypher may be avoided.  This advantage ballances the objections to an extended use of the same Cypher.  I beg leave to intimate also the conveniency of using always in your correspondence, with this Dept at least, good paper, of the same size, and with outward margins for guarding the text, and inward ones for the sake of binding the Letters, and thereby having a record free from the trouble and the errors of transcribing.
You will take your passage from Philadelphia in a Dispatch vessel which is to sail from that Port about the 15th. Inst.  A brirth in her is engaged for you.  In every other respect you will proceed at your own expence with the usual allowance to a Minister Plenipotentiary, computed from the time of your departure from Philadelphia, on your Mission.  With great consideration & esteem I remain Sir, Yr. mo: obedt. hbl St.

James Madison

